Citation Nr: 1024472	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-42 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (OR) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
disabilities.   
 
2.  Entitlement to service connection for bilateral shoulder 
disabilities.   
 
3.  Entitlement to service connection for a neck disability.   
 
4.  Entitlement to service connection for bilateral knee 
disabilities.   
 
5.  Entitlement to service connection for bilateral feet 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service in the Army from December 1952 
to September 1954.  He received various decorations 
evidencing combat including the Combat Infantryman Badge.  
The Veteran also apparently had additional service in the 
Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2008 and February 2009 RO rating 
decisions.  The June 2008 RO decision, in pertinent part, 
denied service connection for bilateral knee disabilities and 
for bilateral feet disabilities (claimed as frostbite of the 
feet).  

The February 2009 RO decision, in pertinent part, denied 
service connection for bilateral hand disabilities (including 
arthritis of the hands), bilateral shoulder disabilities, and 
for a neck disability (all listed as residuals of cold 
weather injuries).  

The Board observes that the February 2009 RO decision (noted 
above) addressed the issue involving bilateral feet 
disabilities (claimed as frostbite of the feet) on the basis 
of whether new and material evidence had been received to 
reopen that claim.  The RO determined that new and material 
evidence had not been received to reopen the claim for 
entitlement to service connection for bilateral feet 
disabilities (claimed as frostbite of the feet).  The October 
2009 statement of the case also addressed that issue in the 
same manner.  The Board observes, however, that while service 
connection for bilateral knee disabilities (claimed as 
frostbite of the feet) was denied in a June 2008 rating 
decision (also noted above), that denial was not final.  In 
fact, the Veteran filed a timely notice of disagreement to 
the June 2008 denial of that claim.  See 38 C.F.R. § 20.201, 
20.302.  Therefore, the Board notes that the June 2008 RO 
decision was not final and that the Veteran's claim for 
entitlement to service connection for bilateral feet 
disabilities has been pending since that time.  The Board 
also observes that there is no prejudice to the Veteran in 
addressing this issue on a de novo basis.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that he has bilateral hand disabilities, 
bilateral shoulder disabilities, a neck disability, bilateral 
knee disabilities, and bilateral feet disabilities that are 
all related to service.  He specifically alleges that such 
disabilities all occurred as a result of frostbite he 
suffered during his period of service in Korea.  He reports 
that he was stationed at Camp Casey during the winter of 
1953.  

As noted above, the Veteran had active service in the Army 
from December 1952 to September 1954.  He received various 
decorations evidencing combat including the Combat 
Infantryman Badge.  He also apparently had additional service 
in the Army Reserve.  His DD-214 indicates that he had one 
year, three months, and twenty-six days of foreign and/or sea 
service.  

The Veteran's service personnel and treatment records are not 
available and were reportedly destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  In May 2008, 
the RO found that the Veteran's service personnel and 
treatment records could not be obtained for his period of 
service from December 1952 to September 1954.  

The Board observes that in a December 2007 response to a 
questionnaire about military service, the Veteran reported 
that he served in the Army Reserve from 1954 to 1960, after 
his discharge from active duty.  He also indicated that he 
received a state bonus for military service in September 
1964.  The Board notes that the actual dates of the Veteran's 
periods of service in the Army Reserve, to include any 
periods of active duty for training and inactive duty 
training, have not been verified.  Further, there has been no 
attempt to obtain any service treatment records for the 
Veteran's periods of service in the Army Reserve.  Therefore, 
an attempt should be made to verify the Veteran's periods of 
active duty, active duty for training, and inactive duty 
training with the Army or Army Reserve subsequent to 
September 1954, and to obtain any available service treatment 
records for those periods.  

Additionally, the Board notes that as the Veteran was awarded 
the Combat Infantryman Badge for his service in Korea during 
the Korean War, an award indicative of participation in 
combat, his allegations as to frostbite or cold weather 
injuries to his bilateral hands, bilateral shoulders, neck, 
bilateral knees, and bilateral feet, are considered credible.  
See U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It is unclear 
whether the Veteran is alleging that any such disabilities 
were also incurred as a result of non-cold weather injuries.  
The Board observes that the Veteran is also competent to 
report the incurrence of cold weather, or frostbite, injuries 
during service, as those injuries are capable of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The Board notes that post-service private treatment records 
show treatment for variously diagnosed shoulder, neck, knee, 
and feet disabilities.  The Board observes that although 
bilateral hand disabilities are not specifically diagnosed, 
there are multiple references to osteoarthritis of various 
joints.  There is also evidence of intercurrent injuries to 
the neck and shoulders.  

For example, a February 1983 radiological report from 
McKeesport Hospital, as to the Veteran's cervical spine, 
related that there was degenerative disc disease present at 
the C4-C5, C5-C6, and C6-C7 levels.  It was noted that the 
neural arches and pedicles were normal in appearance and that 
there was slight narrowing of the intervertebral foramina by 
the osteophytes that were present.  

An October 1983 rehabilitation discharge summary from 
Harmarville Rehabilitation Center, Inc., indicated that the 
Veteran was admitted complaining of pain in the neck and both 
shoulders, as well as well as in the lower back.  It was 
noted that the Veteran was involved in an automobile 
collision in February 1983 and was dazed, but not 
unconscious.  The final diagnoses included myocitis of the 
cervical musculature following a whiplash injury and 
degenerative joint disease, osteoarthritis, of the cervical 
and thoracic spine.  

A September 1988 treatment report from K. Y. Ou, M.D., noted 
that the Veteran had been having pain in his shoulders and 
the back of his neck since an automobile accident in 1983.  
The impression included bursitis and cervical spondylosis.  A 
February 2006 entry related an assessment of numbness and 
tingling over the entire body and an illegible reference to 
the Veteran's feet.  It was also noted that the Veteran had 
leg edema.  A May 2007 entry indicated an assessment that 
included spinal stenosis and lumbar spondylosis with a 
neuropathic leg.  

A September 2007 treatment entry from Dr. Ou reported that 
the Veteran had complaints including numbness of the feet, 
neuropathy, and back stenosis.  The assessment included 
lumbar stenosis.  

An October 2007 treatment entry from Dr. D. F. O'Malley, Jr., 
indicated that an X-ray examination, as to the Veteran's 
knees, showed that there was moderate to severe degenerative 
changes in both of the knees along the medial compartment.  

A February 2008 VA psychology consultation report noted that 
the Veteran reported that he suffered frostbite to his lower 
legs and feet during military service.  The diagnoses 
referred to other disorders.  A March 2008 PTSD initial 
evaluation report indicated that the Veteran stated that he 
got frostbite of the hands and feet, as well as a fever, when 
he was in Korea.  The diagnoses also referred to other 
disorders.  

A March 2008 VA treatment entry noted that the Veteran's 
chief complaint currently was generalized joint pains and 
decreased sensation in his feet, which he attributed to 
frostbite injuries.  The assessment included osteoarthritis.  
A December 2008 VA psychiatric examination report indicated 
that the Veteran reported that he survived a harsh winter 
during the Korean War and that he suffered frostbite.  The 
Veteran remarked that he had several toenails removed and 
that he many need to have more removed in the future.  The 
assessment referred to other disorders.  

The Board observes that the Veteran has not been afforded a 
VA examination with the opportunity to obtain a responsive 
etiological opinion, following a thorough review of the 
entire claims folder, as to his claims for service connection 
for bilateral hand disabilities, bilateral shoulder 
disabilities, a neck disability, bilateral knee disabilities, 
and bilateral feet disabilities.  Such an examination should 
be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty, active duty for 
training, and inactive duty training in 
the Army or Army Reserve, subsequent to 
his separation from active service in the 
Army in September 1954.  Also request 
that a search be conducted for all 
service treatment records pertaining to 
the Veteran during his Army Reserve 
service.  If more details are required to 
conduct such search, the Veteran should 
be asked to provide the necessary 
information.  The results of such 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

2.  Ask the Veteran to identify all 
medical providers who have treated him 
for hand, shoulder, neck, knee, and feet 
problems since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed bilateral hand disabilities, 
bilateral shoulder disabilities, neck 
disability, bilateral knee disabilities, 
and bilateral feet disabilities.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current hand, shoulder, neck, 
knee, and feet disabilities.  

Based on a review claims file, examination 
of the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as at least 
as likely as not (50 percent or greater 
probability) that any diagnosed hand, 
shoulder, neck, knee, and feet 
disabilities are etiologically related to 
his periods of service, to specifically 
include the reported cold weather, or 
frostbite, injuries to the hands, 
shoulders, neck, knees, and feet during 
service.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and relied on 
the absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for bilateral hand 
disabilities, bilateral shoulder 
disabilities, a neck disability, bilateral 
knee disabilities, and bilateral feet 
disabilities.  If the claims are denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



[Continued on following page.]



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



